Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:
Claims 1, 12 and 19 are allowed because the closest prior art, Mollison et al. (Patent No. US 6,470,274) teaches a method of determining water saturation using the Patchett-Herrick model is depicted. The method accounts for the distribution of shale and water in a reservoir including laminated shaly sands using vertical and horizontal conductivities derived from multi-component induction data. Along with an induction logging tool, data is acquired using a borehole resistivity imaging tool. The data from the borehole resistivity imaging tool give measurements of the dip angle of the reservoir, and the resistivity and thickness of the layers on a fine scale. A tensor petrophysical model determines the laminar shale volume and laminar sand conductivity from vertical and horizontal conductivities derived from the log data. The volume of dispersed shale, the total and effective porosities of the laminar sand fraction as well as the effects of clay-bound water in the formation are determined. Using a logging tool to perform measurements of induction signals along and perpendicular to the axis of the instrument as well as cross-component signals. These measurements are processed to give a "horizontal" and "vertical" resistivity at each depth in the borehole. Water resistivity Rw is determined. Using the value of Rw and a measured value of porosity Φ and Vsh, the v are determined using a relationship given by Juhasz. These, together with the values of Rw enable the determination of                         
                            
                                
                                    F
                                
                                
                                    h
                                    o
                                    r
                                    z
                                
                                
                                    +
                                
                            
                        
                     and                         
                            
                                
                                    F
                                
                                
                                    h
                                    o
                                    r
                                    z
                                
                                
                                    *
                                
                            
                        
                     using the Waxman-Smit and Patcher-Herrick equations. These values with the measured values of                         
                            
                                
                                    R
                                
                                
                                    t
                                    v
                                    e
                                    r
                                    t
                                
                            
                        
                     and                         
                            
                                
                                    R
                                
                                
                                    t
                                    h
                                    o
                                    r
                                    z
                                    t
                                
                            
                        
                    and an assumed shale anisotropy factor λ_sh substituted in equation (9) to give the value of Aw. By substituting this value of Aw in equation (5) along with values for B, Qv and Rw, the water saturation Sw is obtained, but fails to anticipate or render obvious a method, a system and an apparatus for determining formation properties, comprising: correlating differences among the sets of triaxial resistivities with a compaction-dependent property determined for one or more borehole depths, wherein said correlating includes determining a depth-dependent relation between laminate layer compaction and vertical or horizontal formation resistivity by comparing the compaction-dependent property determined for the one or more borehole depths with differences among the one or more of the sets of triaxial resistivities; generating a depth-dependent laminate resistivity model based on said correlating; and determining a formation property by processing the sets of triaxial resistivities using a formation tensor model that incorporates the depth-dependent laminate resistivity model, in combination with the rest of the claim limitations as claimed and defined by the Applicant.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

    Contact information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mohamed Charioui